Opinion filed July 9, 2009




                                               In The


   Eleventh Court of Appeals
                                            ___________

                                      No. 11-08-00292-CR
                                          __________

                           DAVID CRAIG HOWARD, Appellant

                                                  V.

                                 STATE OF TEXAS, Appellee


                              On Appeal from the 29th District Court

                                      Palo Pinto County, Texas

                                    Trial Court Cause No. 13742


                              MEMORANDUM OPINION
          The jury convicted David Craig Howard of possession of methamphetamine in a correctional
facility, and the trial court assessed punishment at confinement for thirty-five years. We dismiss.
          Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous. Counsel presents five potential
issues.
        In three potential issues, counsel examines the sufficiency of the evidence. As counsel notes,
the record does not support the conclusions that the evidence is legally or factually insufficient.
Mineral Wells Police Officer Gary Chipps testified that, while appellant was in the Mineral Wells
city jail, a folded dollar bill was recovered from appellant. Inside the dollar bill, officers found a
white powdery substance that was later identified as methamphetamine. The evidence is both legally
and factually sufficient to support the verdict. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Laster
v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009). The second, third, and fourth potential issues
are overruled.
        In the fifth potential issue, counsel examines the effectiveness of trial counsel. We agree
with counsel’s conclusion that the record does not support a claim of ineffective assistance and with
counsel’s position that the record, in fact, supports the proposition that appellant was provided with
effective assistance at trial. Wiggins v. Smith, 539 U.S. 510 (2003); Strickland v. Washington, 466
U.S. 668 (1984); Andrews v. State, 159 S.W.3d 98 (Tex. Crim. App. 2005); Hernandez v. State, 988
S.W.2d 770 (Tex. Crim. App. 1999). The fifth potential issue is overruled.
        In the first potential issue and included in the arguments under the other potential issues,
counsel examines whether reversible error was committed and whether appellant received a fair and
impartial trial. The record supports counsel’s conclusions that error, if any, was not harmful and that
appellant received a fair and impartial trial. The first potential issue as well as the various arguments
are overruled.
        Counsel has provided appellant with a copy of the brief and advised appellant of his right to
review the record and file a response to counsel’s brief. A response has been filed. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State,
161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).




                                                   2
       In his pro se response, appellant brings three challenges to his conviction: the evidence is
legally insufficient; the indictment failed to give proper notice of the penal statute and the offense;
and the trial court erred in failing to suppress evidence seized in violation of his right to be
“Mirandized.”1 The Texas Court of Criminal Appeals stated in Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005), that the court of appeals is to review appellant’s pro se claims and
examine the record in order to determine whether the record reflects no reversible error and,
therefore, the appeal should be dismissed or whether arguable grounds exist and, therefore, new
counsel should be appointed. We have complied with the requirements in Bledsoe and have found
no reversible error.
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.




                                                               PER CURIAM


July 9, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                                      3